889 F.2d 1086
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.E. Tyrone COLLINS, Plaintiff-Appellant,v.Deborah WILSON, STATE of Michigan, Attorney General Office,Defendants-Appellees.
No. 89-1467.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1989.

1
Before MERRITT, Chief Judge, KENNEDY, Circuit Judge, and R. ALLAN EDGAR, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
E. Tyrone Collins brought suit under 42 U.S.C. Sec. 1983 against Ms. Wilson, a private citizen, and the state of Michigan, alleging that she had conspired with the state to provide false testimony in Collins's criminal trial.  The district court dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).


4
Upon consideration, we conclude that this case was properly dismissed, as it lacks any arguable basis in law or fact.    See Neitzke v. Williams, 109 S.Ct. 1827 (1989).  A challenge to the fact of confinement is only properly brought pursuant to a petition for a writ of habeas corpus.    See Preiser v. Rodriguez, 411 U.S. 475, 490 (1973).


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable R. Allan Edgar, U.S. District Judge for the Eastern District of Tennessee, sitting by designation